DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 2/17/22 have been received and entered. Claims 1, 12 and 13 have been amended. Claim 10 has been cancelled. Claims 1-9 and 11-16 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-9 and 11-16 are allowable over the prior art of record because the amendment submitted by the applicants on 2/17/22 included the limitations that clarified the operation of the claimed invention. In combination of the claimed invention, none of the prior art taken singularly or in combination to teach the interrelationship performance operation as recited in the amended claims 1, 12 and 13 which performing corresponding of filtering, after transforming, the at least one oscillation signal to reduce, at least in absolute value, at least one dominant excitation, the at least one dominant excitation being determined according to at least one operating variable; identifying at least one signal value from the at least one filtered oscillation signal, the at least one signal value being indicative of a signal emission of the at least one component of the machine; and recognition, after the filtering, damage of the machine by comparing the at least one signal value of the at least one oscillation signal to a comparison value, the comparison value .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Maragal (US 8744637) discloses methods and apparatus for detecting the clearance of fault in shunt reactor compensated transmission lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865